DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                                                                        NOS. 12-08-00004-CR
          12-08-00005-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
TROYON LEJAY PERRY,   §                      APPEAL
FROM THE 7TH
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                    
                                                       
MEMORANDUM
OPINION
PER
CURIAM
            Appellant has notified the trial court by letter that he
wishes to dismiss this appeal.  His
counsel has forwarded Appellant’s letter to this court and has also informed
the court that, in compliance with Appellant’s wishes, he will not pursue the
appeal further.  No decision having been
delivered by this court, the motion is granted, and the appeal is dismissed in
accordance with Texas Rule of Appellate Procedure 42.2.
            Opinion delivered January 31, 2008.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
(DO NOT
PUBLISH)